Citation Nr: 0125024	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  97-20 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2. Entitlement to service connection for cardiovascular 
disability, to include an acquired cardiovascular process of 
the heart, enlarged heart, congestive heart condition, heart 
wall damage, and arteriosclerotic heart disease.  

3.  Entitlement to service connection for costochondritis 
with large knots on the chest wall.

4.  Entitlement to service connection for edema of the feet, 
ankles, hands, abdomen, and face.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for abnormal laboratory 
findings, to include erratic electrolytes, high cholesterol, 
high triglycerides, high potassium, protein spills and high 
albumin.

7.  Entitlement to service connection for fibromyalgia.

8.  Entitlement to service connection for lupus.

9.  Entitlement to service connection for multiple sclerosis.

10.  Entitlement to service connection for a liver 
disability, to include cirrhosis.

11.  Entitlement to service connection for a respiratory 
(lung) disability to include discoid atelectasis, calcified 
granuloma, and elevated and paralyzed left diagram.

12.  Entitlement to service connection for osteoarthritis of 
the major and minor joints.

13.  Entitlement to service connection for an eye disability, 
to include cataracts and infection of the eyes.

14.  Entitlement to service connection for tremors of the 
upper extremities.

15.  Entitlement to service connection for right lower 
extremity neurological disorder, to include foot dragging.

16.  Entitlement to service connection for carpal tunnel 
syndrome.

17.  Entitlement to service connection for Meniere's 
syndrome.

18.  Entitlement to service connection for headaches with 
dizziness, nausea, and lightheadedness.

19.  Entitlement to service connection for hemorrhoids.

20.  Entitlement to service connection for tremors of the 
feet, to include rapid movements.

21.  Entitlement to service connection for chronic Candida.

22.  Entitlement to service connection for low back pain with 
pain radiating into the hips.  

23.  Entitlement to service connection for an acquired 
hamstring disorder.

24.  Entitlement to service connection for an acquired 
bilateral hip disorder.

25.  Entitlement to service connection for a bilateral knee 
disorder.

26.  Entitlement to service connection for a bilateral elbow 
disorder.

27.  Entitlement to an increased disability rating for 
anxiety neurosis with somatization tendency and associated 
functional gastrointestinal syndrome, presently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The appellant served on active duty from August 1954 to 
December 1955.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a January 1997 rating decision rendered by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant subsequently relocated 
to Alabama and the Montgomery RO assumed the role of the 
agency of original jurisdiction.

In May 1998, the veteran appeared at a hearing before the RO 
hearing officer.  A transcript of this hearing is associated 
with the claims folder.  


REMAND

In the present case, the veteran is seeking service 
connection for the disabilities listed above to include as 
secondary to her service connected acquired psychiatric 
disorder.  In addition, she is seeking an increased 
disability rating for her acquired psychiatric disorder.  
Prior to adjudication of her claim, certain evidentiary 
development must be completed.  Accordingly, a REMAND is 
required.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100-5107 (West Supp. 2001).  
Additionally, VA has recently promulgating regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These changes in the law 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  These changes in the law also 
eliminate the concept of a well-grounded claim and supersede 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA 
with its implementing regulations, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

The duty to assist requires VA to make "reasonable efforts to 
obtain relevant records (including private records)" and 
provide a medical examination or opinion when such 
examination is necessary to make a decision on the claim.  
38 U.S.C. § 5103A; 66 Fed. Reg. 45,620 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c).  In a 
statement dated in June 1999, the veteran indicated that 
"important evidence has been left out" during consideration 
of her claims.  In particular, she referenced recent 
treatment records from the "VAMC in Dallas and UT Tyler VA 
clinic."   The procurement of such pertinent VA medical 
reports is required.  66 Fed. Reg. 45,620 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159 
(c)(2)).  Where VA has constructive and actual knowledge of 
the availability of pertinent reports in the possession of 
the VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the Secretary 
and the Board and should be included in the record").  As 
records in the possession of the VA are deemed to be 
constructively of record, they must be obtained.  Id. 

The Board is also of the opinion that new VA examination of 
the veteran is necessary.  The Board notes that the veteran 
was afforded fibromyalgia, hypertension, and mental disorders 
examination in June 1998, for the purposes of obtaining 
medical opinions as to whether or not the claimed 
disabilities were due to her service connected psychiatric 
condition.  The Board notes that the fibromyalgia examination 
addresses several of the veteran's musculoskeletal 
complaints; the hypertension examination addresses her 
cardiovascular, edema, liver, and bowel complaints; and the 
mental disorders examination addresses the severity of her 
service connected psychiatric disorder.  However, an opinion 
as to the etiology of her other complaints are not provided 
for in these examination reports.  Specifically, the issues 
of service connection for the following disabilities to 
include as secondary to her service connected psychiatric 
disorder are not addressed: 

1.  Costochondritis with large knots 
on the chest wall; 
2.  Diabetes mellitus;
3.  Abnormal laboratory findings, to 
include erratic electrolytes, high 
cholesterol, high triglycerides, 
high potassium, protein spills and 
high albumin;
4.  Lupus;
5.  Multiple scloriss;
6.  A respiratory (lung) disability 
to include discoid atelectasis, 
calcified granuloma, and elevated 
and paralyzed left diagram; 
7.  An eye disability, to include 
cataracts and infection of the eyes;
8.  Tremors of the upper 
extremities;
9.  A right lower extremity 
neurological disorder, to include 
foot dragging;
10.  Meniere's syndrome;
11.  Headaches with dizziness, 
nausea, and lightheadedness;
12.  Hemorrhoids; 
13.  Chronic candida;
14.   An acquired bilateral hip 
disorder;
15.  A bilateral knee disorder; and 
16.  A bilateral elbow disorder.

In light of the duty on the part of VA to assist veterans in 
developing claims for VA benefits, VA examination is 
necessary to determine if the aforementioned claimed 
disabilities may be attributed to the veteran's active 
service or her service connected psychiatric disorder. 66 
Fed. Reg. 45,620 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(4)).

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  
Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should obtain the names and 
addresses of all private medical care 
providers who treated the veteran for her 
claimed service connected disabilities as 
well as her service connected psychiatric 
disorder since June 1998.  After securing 
the necessary release(s), the RO should 
obtain any treatment or evaluation 
reports not currently of record.  

The RO should also obtain records of the 
all post service VA treatment from the VA 
medical facilities referenced by the 
veteran in her June 1999 statement and 
associate these records with her claims 
folder.  

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder

2.  Thereafter, the RO should contact the 
physicians who examined the veteran in 
June 1998 to offer their opinions as to 
whether the claimed disorders are 
proximately due to or caused by the 
service connected psychiatric disorder 
(in the event that the etiology cannot be 
assessed with any degree of certainty, 
they should so state).  If that is not 
possible, the RO should schedule the 
veteran for a VA examination(s), with an 
appropriate health care provider(s), to 
ascertain the etiology or date of onset 
of the disabilities claimed above, to the 
extent that it is ascertainable .  The RO 
should insure that efforts to notify the 
veteran of any scheduled VA examination 
are documented within the claims folder.  

The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior to the 
examination.  The examiner should review 
the results of any testing prior to 
completion of the report.  The 
examiner(s) should provide complete 
rationale for all conclusions reached.  

The examiner should provide the following 
information:

a) The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted. 

b)  The examiner should indicate 
whether the following disabilities 
are currently shown or otherwise 
indicated by the medical evidence:

1.  Costochondritis with large 
knots on the chest wall; 
2.  Diabetes mellitus;
3.  Abnormal laboratory 
findings, to include erratic 
electrolytes, high cholesterol, 
high triglycerides, high 
potassium, protein spills and 
high albumin;
4.  Lupus;
5.  Multiple sclerosis;
6.  A respiratory (lung) 
disability to include discoid 
atelectasis, calcified 
granuloma, and elevated and 
paralyzed left diagram; 
7.  An eye disability, to 
include cataracts and infection 
of the eyes;
8.  Tremors of the upper 
extremities;
9.  A right lower extremity 
neurological disorder, to 
include foot dragging;
10.  Meniere's syndrome;
11.  Headaches with dizziness, 
nausea, and lightheadedness;
12.  Hemorrhoids; 
13.  Chronic Candida;
14.   An acquired bilateral hip 
disorder;
15.  A bilateral knee disorder; 
and 
16.  A bilateral elbow 
disorder.

c)  If any of the claimed 
disabilities are found on 
examination, or otherwise indicated 
in the medical record, the examiner 
should proffer an opinion as to 
whether the disability is "more 
likely than not" (i.e., the 
probability is greater than 50%); 
"as least as likely as not" (i.e., 
the probability is equal to or 
greater than 50%); or "not as least 
as likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
the veteran's active military 
service or her service connected 
psychiatric disorder. 

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination report does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

5.  Upon completion of the above, the RO 
should readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
6.  If the decision with respect to the 
claim remains adverse to the veteran, 
either in whole or in part, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, she should submit that evidence 
to the RO.

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
her claim.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MARK GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




